

SIXTH AMENDMENT TO LEASE


THIS SIXTH AMENDMENT TO LEASE ("Amendment") made as of the 18th day of April,
2008, by and between 111 BARCLAY ASSOCIATES ("Landlord"), sole beneficiary under
CHICAGO TITLE LAND TRUST COMPANY, as successor trustee to LASALLE BANK NATIONAL
ASSOCIATION, as successor trustee ("Trustee") to AMERICAN NATIONAL BANK AND
TRUST COMPANY OF CHICAGO, as Trustee under Trust Agreement ("Trust") dated
January 1, 1991 and known as Trust No. 113370-03 ("Landlord") and BIOSANTE
PHARMACEUTICALS, INC. ("Tenant").


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into that certain Lease dated December 19,
2003, as amended by First Amendment to Lease dated February 26, 2004, as
modified by Letter Amendment dated March 19, 2004 (the "Lease"), as amended by
Second Amendment to Lease dated January 4, 2005, as amended by Third Amendment
to Lease dated January 27, 2006, as amended by Fourth Amendment to Lease dated
March 7, 2007 and as amended by Fifth Amendment to Lease dated November 2, 2007,
which Lease demised to Tenant a portion of the 2nd floor, known as Suite 280
("Premises") of the building known as 111 Barclay Boulevard, Lincolnshire,
Illinois ("Building"); and


WHEREAS, the parties hereto desire to expand the Premises to include Suite 220
and to amend the Lease in certain other respects.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Lease is hereby further amended as follows:


1. Additional Premises.  Subject to the matters described in Paragraph 8 below,
as of May 1, 2008 ("Availability Date"), Tenant shall be entitled to full and
unencumbered possession of the space containing 5,199 rentable square feet on
the 2nd floor described on attached Exhibit "A" and now commonly known as Suite
220 ("Additional Premises").  From and after the Availability Date, all
references to the "Premises" under the Lease shall be deemed to include the
Additional Premises.
 
2. Landlord's Work and Condition of Additional Premises.  Following the
Availability Date, Landlord shall perform the work described on Exhibit "B"
attached hereto ("Landlord's Work").  The cost of Landlord's Work is
$8,000.00.  Landlord shall also repaint certain areas in the portion of the
Premises known as Suite 280, where needed as a result of moving furnishings in
connection with Tenant's expansion into the Additional Premises.  Landlord shall
pay the cost of any repainting required in Suite 280 and Landlord and Tenant
shall each pay ½ of the cost of Landlord's Work ($4,000.00 each); provided,
however, that if Tenant fails to exercise its option to extend the Term of the
Lease pursuant to the terms hereof, then Tenant shall, prior to the Termination
Date, pay Landlord the sum of (a) $4,000.00, as reimbursement for Landlord's
share of the cost of Landlord's Work, and (b) the total cost expended by
Landlord for any repainting required in Suite 280.  Tenant's $4,000.00 share of
the cost of Landlord's Work shall be paid to Landlord in advance, on or before
the Availability Date.  Sums owed by Tenant pursuant to this Paragraph 2 shall
be deemed to be Additional Rent under the Lease.  Tenant has inspected the
Additional Premises and agrees, except for Landlord's Work, to accept possession
of the Additional Premises in current "as is" condition.
 
3. Amended Term.  The Term of the Lease is hereby amended so that the Term shall
expire on April 30, 2009 ("Termination Date"), unless sooner terminated pursuant
to the terms of the Lease.  This Termination Date shall apply to the entire
Premises, notwithstanding anything to the contrary in the Lease and from and
after the date hereof, this new Termination Date shall be used for purposes
relating to the timing of Tenant's option to extend the Term of the Lease and
any related adjustment dates for Base Rent payable during any such extended
Terms.
 
4. Base Rent.  As of the Availability Date, the total Base Rent payable under
the Lease for the entire Premises shall be as follows:
 
Base Rent:
 
Period
 
Annual
Base Rent
   
Monthly
Installment
 
5/1/08-4/30/09
  $ 159,000.00     $ 13,250.00                    

Extended Base Rent:
 
 
Period
 
Annual
Base Rent
   
Monthly
Installment
 
5/1/09-4/30/10
 
  $ 165,000.00     $ 13,750.00  
5/1/10-4/30/11
  $ 171,000.00     $ 14,250.00  



 
5. Tenant's Proportionate Share.  As of the Availability Date, Tenant's
Proportionate Share shall increase from 8.698% to 15.3488%.  For the purposes of
the Lease, the "Rentable Area of the Building" shall mean 78,182 stipulated
rentable square feet.
 
6. Additional Parking Spaces.  Commencing on the Availability Date, Tenant shall
have the right to use, on the same terms and conditions provided under the
original Lease, an additional 31 unreserved exterior parking spaces, for a total
of up to 46 unreserved exterior parking spaces for use by Tenant.
 
7. Extended Term.  Tenant's option to extend the term of the Lease as provided
in Paragraph 4 of the Fifth Amendment to Lease dated November 2, 2007 is hereby
deleted in its entirety and replaced with the following:
 
Tenant shall have the right to extend the Term of the Lease for two (2)
extension terms of one (1) year each (each, an "Extended Term") which shall
commence on the day following the expiration of the initial term and end on the
first anniversary of the Expiration Date or the expiration date of the first
Extended Term, as the case may be, unless the Extended Term shall sooner
terminate pursuant to any of the terms of this Lease or otherwise.  Each
Extended Term shall commence only if Tenant shall have notified Landlord in
writing of Tenant's exercise of such extension right not later than four and a
half (4½) months prior to the Expiration Date of the initial Term or the first
Extended Term, as the case may be, and at the time of the exercise of such right
and immediately prior to the then Expiration Date, this Lease is in full force
and effect and no Default shall have occurred and be continuing hereunder.  Time
is of the essence with respect to the giving of the notice of Tenant's exercise
of the extension right.  Each Extended Term shall be upon all of the agreements,
terms, covenants and conditions hereof binding upon Tenant, except that (a) the
Extended Base Rent shall be as provided in the Schedule of Significant Terms,
(b) Landlord shall have no obligation to perform any work or make any
contribution to work performed to prepare the Premises for Tenant's use, and (c)
Tenant shall have no further right to extend the Term, other than in accordance
with this Paragraph 7.  Upon the exercise of each extension option by Tenant,
(i) the Extended Term shall be added to and become part of the Term (but shall
not be considered part of the initial term), (ii) any reference to "this Lease",
to the "Term", the "term of this Lease" or any similar expression shall be
deemed to include the Extended Term, and (iii) the expiration of each Extended
Term shall become the Expiration Date.  Tenant shall have the right to exercise
its option to extend for all of the Premises or for either (a) the portion of
the Premises containing approximately 5,199 rentable square feet and known as
Suite 220 and described herein as the Additional Premises or (b) the portion of
the Premises containing approximately 6,801 rentable square feet and known as
Suite 280; provided, however, that if Tenant elects to extend the Term of the
Lease with respect to only a portion of the Premises, any remaining extension
option shall only apply to the portion of the Premises for which the Lease has
been extended.  Further, in the event that Tenant elects to extend the Term of
the Lease with respect to only a portion of the Premises, as provided above,
Tenant shall vacate the portion of the Premises for which the Lease is not being
extended on or before the end of the then current Term of the Lease and Landlord
and Tenant shall promptly enter into an amendment to the Lease deleting the
applicable Suite from the Premises and making such further adjustments as may be
appropriate, including, without limitation, proportionate reductions in the Base
Rent, the Tenant's Proportionate Share and the allocation of Parking Spaces.
 
8. Termination of Pinnacle Lease.  Landlord and Tenant each acknowledge and
agree that the parties' rights and obligations under this Sixth Amendment are
expressly subject to and contingent upon the execution and delivery of a
termination agreement accelerating the termination date of the existing lease
for Pinnacle Performance, Inc. for Suite 220.  In the event that such
termination agreement is not signed and/or Pinnacle Performance, Inc. fails to
vacate Suite 220 on or before April 30, 2008, the parties shall have no rights
and obligations hereunder.
 
9. Real Estate Brokers.  Tenant represents that it has dealt with, and only
with, Van Vlissingen and Co., as broker in connection with this Amendment, and
that, insofar as Tenant knows, no other broker negotiated this Amendment or is
entitled to any commission in connection therewith.  Tenant agrees to indemnify
and hold Landlord harmless from all damages, liability and expense (including
reasonable attorneys' fees) arising from any claims or demands of any other
broker or brokers or finders in connection with its participating with Tenant in
the negotiating of this Amendment.
 
10. Lease in Full Force and Effect.  Except for the provisions of this
Amendment, all the terms, covenants and conditions of the Lease and all the
rights and obligations of Landlord and Tenant thereunder, shall remain in full
force and effect, and are not otherwise altered, amended, revised or changed.
 
11. Estoppel.  Tenant and Landlord hereby each acknowledge that as of the date
hereof, they have no claims arising under the Lease against the other party or
its agents, or any one or more of the foregoing, and that neither knows of any
default or failure on the part of the other party to keep or perform any
covenant, condition or undertaking to be kept or performed by such other party
under the Lease.
 
12. Exculpatory Provisions.  It is expressly understood and agreed by and
between the parties hereto, anything herein to the contrary notwithstanding,
that each and all of the representations, warranties, covenants, undertakings
and agreements herein made on the part of any Landlord while in form purporting
to be the representations, warranties, covenants, undertakings, and agreements
of such Landlord are nevertheless each and every one of them made and intended,
not as personal representations, warranties, covenants, undertakings, and
agreements by such Landlord or for the purpose or with the intention of binding
such Landlord personally, but are made and intended for the purpose only of
subjecting such Landlord's interest in the Building, the Land and the Premises
to the terms of this Amendment and for no other purpose whatsoever, and in case
of default hereunder by any Landlord (or default through, under, or by any of
its agents or representatives), the Tenant shall look solely to the interests of
such Landlord in the Building and Land; that neither Landlord nor LaSalle Bank
National Association, as Successor Trustee of Trust No 113370-03 shall have any
personal liability to pay any indebtedness accruing hereunder or to perform any
covenant, either express or implied, herein contained and no liability or duty
shall rest upon any Landlord which is a land trust to sequester the trust estate
or the rents, issues and profits arising therefrom, or the proceeds arising from
any sale or other disposition thereof; that no personal liability or personal
responsibility of any sort is assumed by, nor shall at any time be asserted or
enforceable against, Landlord, LaSalle Bank National Association, as Successor
Trustee under Trust No. 113370-03 or any beneficiaries under any land trust
which may become the owner of the Building, on account of this Amendment or on
account of any representation, warranty, covenant, undertaking or agreement of
Landlord in this Amendment contained, either express or implied, all such
personal liability, if any, being expressly waived and released by Tenant and by
all persons claiming by, through, or under Tenant; and that this Amendment is
executed and delivered by the undersigned Landlord not in its own right, but
solely in the exercise of the powers conferred upon it as such Successor
Trustee.
 


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
date first above written.
 

  LANDLORD:    
 111 Barclay Associates
     By: Van Vlissingen & Co., it's authorized agent        
 
By:
/s/ Charles Lamphere       Name Charles Lamphere       Title President          

 
 
 

  TENANT:     BioSante Pharmaceuticals          
 
By:
/s/ Stephen M. Simes       Name Stephen M. Simes       Title President and CEO  
       

 